Wade, C. J.
1. There is no substantial difference between the case as presented by the present record and by the record when the case was formrly here for review (Great Southern Accident &c. Co. v. Guthrie, 13 Ga. App. 288, 79 S. E. 162), and the rulings heretofore made have become the law of the case, not only binding upon the trial court but upon the reviewing court as well.
*492Decided July 29, 1916.
Complaint; from city court of Nashville — Judge Lankford presiding. May 30, 1913.
Hendricks, Mills & Hendricks, Jones & Chambers, for plaintiff in error. W. B. Smith, J. J. Murray, contra.
2. In the light of the entire record, including the qualifying note of the presiding judge, the numerous other special grounds of the motion for a new trial are either covered precisely or in principle by the previous rulings of this eourtj or else are without such material merit as to require a reversal; nor is there any merit in the special ground of the motion which complains of the direction of a verdict, as the verdict was demanded by the evidence, under the former ruling of this court.

Judgment affirmed.